ORDER

PER CURIAM:
AND NOW, this 21st day of December, 1993, respondent’s request for a stay is denied. Upon consideration of the Report and Recommendations of the Disciplinary Board dated October 22, 1993, it is hereby
ORDERED that Harvey E. Schauffler be and he is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
PAPADAKOS, J., did not participate in this matter.
ZAPPALA and CAPPY, JJ., dissent and would disbar respondent retroactive to August 8, 1988.